DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
TW 201219362 teaches a sulfonium salt of formula:

    PNG
    media_image1.png
    112
    227
    media_image1.png
    Greyscale
 (page 14). 
However, claim 1 does not allow the cation of the sulfonium salt above.
Hatakeyama et al. (US 2019/0094690) teach resist composition comprising an iodized polymer and an acid generator containing a sulfonium or iodonium salt (abstract). The acid generator may be a sulfonium or iodonium salt with an anion of formula:

    PNG
    media_image2.png
    157
    205
    media_image2.png
    Greyscale
or
    PNG
    media_image3.png
    165
    201
    media_image3.png
    Greyscale
(par.0056).
However, all the examples of iodized polymers comprise repeating units having aromatic substituents (par.0136), which are excluded by claim 1.
There are no prior art teachings that would motivate one of ordinary skill in the art to modify any of the above-mentioned references and obtain the resin composition in claim 1.
Therefore, claims 1-16 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722